John A. Fogleman, Justice, dissenting. Certainly the verdicts in these cases seem extremely liberal, but I do not believe that we are justified in reversing the judgments on the lack of substantial evidence to support the verdicts on the record before us. As an appellate court, we are concerned only with errors of a trial court as a basis for reversal. This is a question never properly raised in the trial court, so it has not properly reached us. There were two witnesses in addition to the owner who testified about values of the DeLaet lands and four, in addition to owner France, who testified about values of the latter’s property. Our attention is called to only one objection to the testimony of any of the witnesses and that was to the qualifications of the witness George Bivens for appellee DeLaet. Appellant then calls attention to a motion for directed verdict after appellee France had rested, motion having been made previously when appellee DeLaet rested, contending that the landowners had failed to sustain the burden of proof as to the value of the land actually taken, and that there had been no testimony by appellees except as to the before and after value of the land. He next directs our attention to a motion for a directed verdict at the conclusion of all the testimony on the basis of the evidence adduced by both sides. No motion had been made to strike the testimony of any witness and no motion for a new trial was made. Appellant apparently relies on the motions for a directed verdict as the basis for his appeal. At no time did appellant make known to the trial court his objections to the lack of evidence sufficiently substantial to support a verdict, — action made sufficient by Ark. Stat. Ann. § 27-1762 (Repl. 1962). We have long been committed to the rule in Arkansas that a verdict should not be directed when, taking that view of the evidence most favorable to the party against whom the verdict would go, there is any evidence to establish an issue in his favor. Barrentine v. Henry Wrape Co., 120 Ark. 206, 179 S. W. 328. This was called a well-established rule in Yahraus v. Continental Oil Co., 218 Ark. 872, 239 S. W. 2d 594. See, also, Great Southern Mutual Life Ins. Co. v. Smith, 177 Ark. 1194, 291 S. W. 441. Sometimes the rule is stated conversely, i. e., a ver"diet should be directed against a party only when there1 is no evidence tending to establish an issue in his favor, when viewed in the light most favorable to him, as in Pugh v. Camp, 213 Ark. 282, 210 S. W. 2d 120, where ■the decision turned on the point that a jury issue exists whenever the only evidence on that issue is the testimony of a party, and the issue is made only because the testimony of a party cannot be taken as undisputed. I am not unaware of the statement in Hawkins v. Missouri Pacific R. Co., 217 Ark. 42, 228 S. W. 2d 642, that a trial judge may grant a motion for directed verdict “only if the evidence would be so insubstantial as to require him to set aside a verdict for the plaintiff should such a verdict be returned by the jury.” The .court, however, reversed the action of the trial court in directing a verdict, so the decision did not change the rule from “any evidence”. This is further illustrated by the fact that none of the authorities cited for the statement require that the trial court direct a verdict in the absence of “substantial” evidence. One of these, St. Louis Southwestern R. Co. v. Britton, 107 Ark. 158, 154 S. W. 215, says quite the contrary. Another, Missouri Pacific Railroad Co. v. McKamey, 205 Ark. 907, 171 S. W. 2d 932, is only authority for the proposition that a motion for a directed verdict is properly denied when there is substantial evidence which would support a contrary Verdict. In the other, Ozan Lumber Co. v. Tidwell, 210 Ark. 942, 198 S. W. 2d 182. it is only stated that the question at issue should go to the jury whenever fair-minded men might honestly differ as to the conclusions to he drawn from the facts. While the Hankins case was cited as authority in Harper v. Missouri Pacific R. Co., 229 Ark. 348, 314 S. W. 2d 696, the court affirmed because there was no evidesn.ee to show certain requisite facts. The Hawkins case is also cited as authority in Wood v. Combs, 237 Ark. 738, 375 S. W. 2d 800, but only for the proposition that a question is made for the jury when reasonable men might differ as to which party was guilty of the greater degree of negligence. This opinion is also cited by its author in another case, Penny v. Gulf Refining Co., 217 Ark. 805, 233 S. W. 2d 372, but he stated that the court could not say that the statements relied upon by appellants there to make a fact issue constituted any evidence to support his theory. I have not found where the case is cited as authority for the proposition that a verdict should be directed where there is evidence to support a contrary verdict found to be not substantial. The failure of a motion for a directed verdict to raise the question on which the majority choo'ses to act in reversing these judgments is pointed up in St. Louis Southwestern, R. Co. v. Britton, 107 Ark. 158, 154 S. W. 215. There it was said: “* * * it has been repeatedly held that the circuit court has no power to determine the facts of the case and direct a verdict for either party, even though, if returned for the opposite party, it w¡ould set it aside as against the weight of the evidence. The only remedy m such cases is for the circuit court to promptly set aside verdicts that are clearly against the weight of the evidence.” [Italics ours] It was also stated that in passing upon a motion for a new trial on the ground that the evidence is not legally sufficient to sustain the verdict, the> trial court is required to consider the element of improbability, and, if the trial judge should he of the opinion that the verdict i§ clearly against the preponderance of the evidence, it is his duty to grant a new trial. “Not so with this court”, said the writer of the opinion, adding that this court only reviews for errors and cannot reject testimony unless it is contrary to the laws of nature or is opposed to the physical facts in the case. The question, whether the evidence is substantial enough to support the verdict, on appeal, is raised by the overruling of a motion for a new trial by the trial court. In St. Louis Southwestern R. Co. v. Ellenwood, 123 Ark. 428, 185 S. W. 768, where this court reviewed the rule, it was said: “In view of the testimony in this case, once more we will take occasion to point out the distinction between the rules which govern trial courts and this court with respect to setting aside verdicts. This court has repeatedly declared the rule to be that, where the trial court has overruled a motion for a new trial based upon the insufficiency of the evidence, and where there is any substantial evidence to support it, the verdict of a jury will be upheld on appeal. The reason for the rule is: First, that the jury have weighed the evidence and found the verdict; second, that the circuit judge, who also heard the testimony from the mouths of witnesses and weighed the same, has by overruling- the motion for a new trial given the approval of his legal judgment to the verdict; third, this court cannot have the benefit of seeing- and hearing the witnesses and observing the peculiarity of their expressions while testifying, but only has the opportunity generally to read the substance of their testimony. Therefore the court has repeatedly declared the law to be that if, after a consideration of all the evidence, the trial court is of the opinion that the verdict of the jury is contrary to the weight of the evidence, it is the duty of that court to set aside the verdict. This distinction has been uniformly made. St. L. S. W. Ry. Co. v. Britton, 107 Ark. 158, 154 S. W. 215; McDonnell v. St. L. S. W. Ry. Co., 98 Ark. 334, 135 S. W. 925; Black-wood v. Eads, 98 Ark. 304, 135 S. W. 922; Richardson v. State, 47 Ark. 567, 2 S. W. 187; Catlett v. Railway Co., 57 Ark. 461, 21 S. W. 1062, 38 Am. St. Rep. 254. So under the settled rules of this court we must uphold a verdict on appeal if there is any substantial evidence to support it-”. ■ . c. See, also, Kansas City Southern R. Co. v. Sparks, 144 Ark. 227, 222 S. W. 724; Northwest Arkansas Farmers’ Mutual Tornado Ins. Co. v. Osborn, 180 Ark. 757, 22 S. W. 2d 387. . It is true that the court has said in some cases that a case ivill not be reversed by this court where the trial court is charged with error in failure to instruct a verdict, where there is any substantial evidence to support the verdict. See, e. g., Chicago R. I. & P. Ry. Co v. Houston, 209 Ark. 217, 189 S. W. 2d 904; Huffman Wholesale Supply Co. v. Terry, 240 Ark. 399, 399 S. W. 2d 658. It has also been said that it is error for the trial court to direct a verdict if there is any substantial evidence tending to establish an issue. Shearer v. Morgan, 240 Ark. 616, 401 S. W. 2d 21. This is a far cry from saying that a trial judge should determine whether the evidence favoring one against whom a verdict would be directed is substantial, and, if not, that he commits error in failing to direct the verdict. The Huffman case, decided March 7, 1966, and the Shearer case, decided April 4, 1966, cited the Barrentme case as authority so they, this recently, did not change the rule of the Barrentine case but recognized it. I am fully aware of the fact that Act 555 of 1953, Ark. Stat. Ann. § 27-2127.5 (Eepl. 1962), made motions for a new trial unnecessary, but the motion was not done away with and this would be an appropriate use of the motion. The Act definitely did not change the rule so that a motion for a directed verdict raised the question whether the evidence was “substantial’’. As to this point, the situation is entirely different from that which obtained in Southern National Insurance Co. v. Williams, 224 Ark. 938, 277 S. W. 2d 487. There it was held that Act 555 made it no longer necessary to challenge the excessiveness of a jury verdict by a motion for new trial. The conflict of the inference of the section of the Act eliminating the necessity of a motion for new trial with that of the section [Ark. Stat. Ann. § 27-1762] requiring that the trial judge be given an opportunity to avoid an error of his own making was resolved by reason of the fact that an excessive verdict is attributable to the jury and in no way to the judge. Thus, this court can act just as well as the trial court. On the other hand, it is inevitable that in determining the question whether evidence is substantial there be some weighing of the testimony which requires observation of the appearance, manner and behavior of the witnesses— something not apparent from a cold typewritten transcript. In addition to filing a motion for new trial, appellant might have earlier raised the question as to whether the evidence was “substantial” by other means. If the examination of appellees’ witnesses demonstrated that there was no reasonable basis for their opinions, their testimony should have been stricken on motion to strike. Arkansas State Highway Commn. v. Russell, 240 Ark. 21, 398 S. W. 2d 201. If we are to remain truly an appellate court, we must consistently require that questions be properly raised in the trial court and that court given a proper opportunity to act before we will consider them. I would affirm the judgment of the lower court for the reasons herein stated. I would also affirm on the basis of the reasons stated by Justice Byrd in his dissent.